Exhibit 10.5

MidWestOne Financial Group, Inc.
Change of Control Agreement
This Change of Control Agreement is made and entered into as of January 1, 2013,
by and between MidWestOne Financial Group, Inc. and James M. Cantrell.
RECITALS
A.The Executive is currently serving as an employee of the Company or one of its
Affiliates.
B.    The Company desires to continue to employ the Executive as an employee of
the Company or one of its Affiliates and the Executive is willing to continue
such employment.
C.    The Company recognizes that circumstances may arise in which a Change of
Control may occur, thereby causing uncertainty of employment without regard to
the competence or past contributions of the Executive, which uncertainty may
result in the loss of valuable services of the Executive, and the Parties wish
to provide reasonable security to the Executive against changes in the
employment relationship in the event of a Change of Control.
AGREEMENTS
In consideration of the foregoing and the mutual promises and covenants of the
Parties set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby expressly covenant and agree as
follows:
1.Term. The term of this Agreement shall commence on the Effective Date and
shall continue for a period of twelve (12) months (the “Term”). This Agreement
shall automatically extend for twelve (12) months on each anniversary of the
Effective Date, unless terminated by either Party effective as of the last day
of the then current Term by written notice to that effect delivered to the other
not fewer than three (3) months prior to the last day of the then current Term;
provided, however, that if timely notice of termination of this Agreement is
given but a Change of Control occurs within six (6) months after the effective
date of the termination of this Agreement provided in such notice, then such
termination of this Agreement shall be considered ineffective. Notwithstanding
any provision of this Agreement to the contrary, if a Change of Control occurs
during the Term (or within six (6) months after the end of the Term, as
described above), this Agreement shall remain in effect for the twelve (12)
months immediately following the Change of Control and shall then terminate.
2.Payment of Severance Amount. If the Executive incurs a Termination within the
Covered Period, then the Company shall provide the Executive the following
benefits:
(a)Commencing on the first Company payroll date that occurs on or following the
sixtieth (60th) day following the Termination Date, the Executive shall receive
the Severance Amount (less any amount described in Section 2(b)), with such
amount to be paid in twelve (12)



--------------------------------------------------------------------------------



substantially equal monthly installments (subject to the remaining provisions of
this paragraph), with each successive payment being due on the next monthly
payroll date following the first installment, provided that any such monthly
installments that would have been paid in the sixty (60)-day period following
the Termination Date but for the Release requirement in Section 4 shall be paid
on the first Company payroll date that occurs on or following the sixtieth
(60th) day following the Termination Date, and the number of remaining
substantially equal monthly installments to be made shall be reduced from twelve
(12) by any such “catch-up” payments that are made.
(b)To the extent any portion of the Severance Amount exceeds the “safe harbor”
amount described in Treasury Regulation Section 1.409A-1(b)(9)(iii)(A), the
Executive shall receive such portion of the Severance Amount that exceeds the
“safe harbor” amount in a single lump sum payment payable on the first Company
payroll date that occurs on or following the sixtieth (60th) day following the
Termination Date.
(c)Within five (5) days after the Executive's Termination, the Company shall pay
the Executive a lump sum payment in an amount equal to the sum of all amounts
earned or accrued through the Termination Date, including any annual salary,
bonus or vacation pay, which has accrued but has not been paid or used.
(d)The Executive's rights following a termination of employment with the Company
and its Affiliates for any reason with respect to any benefits, incentives or
awards provided to the Executive pursuant to the terms of any plan, program or
arrangement sponsored or maintained by the Company or an Affiliate, whether
tax-qualified or not, which are not specifically addressed herein, shall be
subject to the terms of such plan, program or arrangement, and this Agreement
shall have no effect upon such terms except as specifically provided herein.
(e)Except as specifically provided herein, the Company shall have no further
obligations to the Executive under this Agreement following the Executive's
termination of employment for any reason.
3.Medical, Dental and Vision Benefits. If the Executive incurs a Termination
within the Covered Period, then to the extent that the Executive or any of the
Executive's dependents may be covered under the terms of any medical, dental or
vision plans of the Company (or any Affiliate) for active employees immediately
prior to the Termination, then, for as long as Executive is eligible for and
elects coverage under the health care continuation rules of COBRA, the Company
shall provide the Executive and those dependents with coverage equivalent to the
coverage received while the Executive was employed with the Company, with the
Executive required to pay the same amount as the Executive would pay if the
Executive continued in employment with the Company during such period; provided,
however, that such coverage shall be provided only to the extent that it does
not result in any additional tax or other penalty being imposed on the Company
or any Affiliate. The coverages under this Section 3 may be procured directly by
the Company (or any Affiliate, if appropriate) apart from and outside of the
terms of the respective plans, provided that the Executive and the Executive's
dependents comply with all of the terms of the substitute medical, dental or
vision plans, and provided, further, that the cost to the Company shall not
exceed the cost for continued COBRA coverage. In the event the Executive or any
of the Executive's dependents is or becomes eligible for coverage under the
terms of any other medical and/or dental and/or vision plan of a subsequent
employer with plan benefits that are comparable to Company (or any Affiliate)

2

--------------------------------------------------------------------------------



plan benefits, the Company's obligations under this Section 3 shall cease with
respect to the eligible Executive and/or dependents. The Executive and the
Executive's dependents must notify the Company (or any Affiliate) of any
subsequent employment and provide information regarding medical and/or dental
and/or vision coverage available.
4.Release. Notwithstanding any provision of this Agreement to the contrary, no
payments or benefits shall be owed to the Executive under Section 2 or 3 (except
for payments and benefits described in Section 2(c) and 2(d)) unless the
Executive executes and delivers to the Company a Release within forty-five (45)
days following the Termination Date, and any applicable revocation period has
expired prior to the sixtieth (60th) day following the Termination Date.
5.Excise Tax Limitation.
(a)It is the intention of the Parties that no portion of any payment under this
Agreement, or payments to or for the benefit of the Executive under any other
agreement or plan, be deemed to be an Excess Parachute Payment. The present
value of payments to or for the benefit of the Executive in the nature of
compensation, receipt of which is contingent on a Change of Control, and to
which Code Section 280G applies (in the aggregate “Total Payments”) shall not
exceed an amount equal to one dollar ($1.00) less than the maximum amount that
the Company may pay without loss of deduction under Code Section 280G(a).
Present value for purposes of this Agreement shall be calculated in accordance
with Code Section 280G(d)(4). Within one hundred twenty (120) days following the
earlier of (i) the giving of the notice of termination or (ii) the giving of
notice by the Company to the Executive of its belief that there is a payment or
benefit due the Executive that will result in an Excess Parachute Payment, the
Parties, at the Company's expense, shall obtain the opinion of an Independent
Advisor, which opinion need not be unqualified, which sets forth (A) the
Executive's applicable “base amount” (as defined under Code Section 280G), (B)
the present value of Total Payments and (C) the amount and present value of any
Excess Parachute Payments. In the event that such opinion determines that there
would be an Excess Parachute Payment, the payment hereunder or any other payment
determined by such Independent Advisor to be includable in Total Payments shall
be modified, reduced or eliminated, in accordance with Code Section 409A, as
specified by the Executive in writing delivered to the Company within ninety
(90) days of the Executive's receipt of such opinions or, if the Executive fails
to so notify the Company, then as the Company shall reasonably determine, so
that under the bases of calculation set forth in such opinions there will be no
Excess Parachute Payment. The provisions of this Section 5, including the
calculations, notices and opinion provided for herein, shall be based upon the
conclusive presumption that (A) the compensation and benefits provided for under
this Agreement and (B) any other compensation earned by the Executive pursuant
to the Company's compensation programs that would have been paid in any event,
are reasonable compensation for services rendered, even though the timing of
such payment may be triggered by a Change of Control.
(b)The Parties hereby recognize that the restrictive covenants under Section 6
have value that is equivalent in amount to some or all of the Severance Amount
(and potentially other termination benefits) and that such value shall be
recognized in the Code Section 280G calculations contemplated hereunder. The
Independent Advisor shall make the determination of the actual fair market value
of the restrictive covenants under Section 6 at the time of the Change of
Control.

3

--------------------------------------------------------------------------------



6.Restrictive Covenants.
(a)Confidential Information. The Executive acknowledges that, during the course
of the Executive's employment with the Company, the Executive may produce and
have access to confidential and/or proprietary, non‑public information
concerning the Company or its Affiliates, including marketing materials,
financial and other information concerning customers and prospective customers,
customer lists, records, data, trade secrets, proprietary business information,
pricing and profitability information and policies, strategic planning,
commitments, plans, procedures, litigation, pending litigation and other
information not generally available to the public (collectively, “Confidential
Information”). The Executive shall not directly or indirectly use, disclose,
copy or make lists of Confidential Information for the benefit of anyone other
than the Company, either during or after the Executive's employment with the
Company, except to the extent that such information is or thereafter becomes
lawfully available from public sources, or such disclosure is authorized in
writing by the Company, required by law or any competent administrative agency
or judicial authority, or otherwise as reasonably necessary or appropriate in
connection with the performance by the Executive of the Executive's duties to
the Company or an Affiliate. If the Executive receives a subpoena or other court
order or is otherwise required by law to provide information to a governmental
authority or other person concerning the activities of the Company or any of its
Affiliates, or the Executive's activities in connection with the business of the
Company or any of its Affiliates, the Executive shall immediately notify the
Company of such subpoena, court order or other requirement and deliver forthwith
to the Company a copy thereof and any attachments and non-privileged
correspondence related thereto. The Executive shall take reasonable precautions
to protect against the inadvertent disclosure of Confidential Information. The
Executive shall abide by the Company's reasonable policies, as in effect from
time to time, respecting avoidance of interests conflicting with those of the
Company and its Affiliates. In this regard, the Executive shall not directly or
indirectly render services to any person or entity where the Executive's service
would involve the use or disclosure of Confidential Information. The Executive
shall not use any Confidential Information to guide the Executive in searching
publications or other publicly available information, selecting a series of
items of knowledge from unconnected sources and fitting them together to claim
that the Executive did not violate any agreements set forth in this Agreement.
(b)Documents and Property.
(i)All records, files, documents and other materials or copies thereof relating
to the business of the Company or its Affiliates that the Executive prepares,
receives or uses shall be and remain the sole property of the Company and, other
than in connection with the performance by the Executive of the Executive's
duties to the Company or an Affiliate, shall not be removed from the premises of
the Company or any of its Affiliates without the Company's prior written
connect, and shall be promptly returned to the Company upon the Executive's
termination of employment for any reason, together with all copies (including
copies or recordings in electronic form), abstracts, notes or reproductions of
any kind made from or about the records, files, documents or other materials.
(ii)The Executive acknowledges that the Executive's access to and permission to
use the Company's and any Affiliate's computer systems, networks and equipment,

4

--------------------------------------------------------------------------------



and all Company and Affiliate information contained therein, is restricted to
legitimate business purposes on behalf of the Company. Any other access to or
use of such systems, network, equipment and information is without authorization
and is prohibited. The restrictions contained in this Section 6(b) extend to any
personal computers or other electronic devices of the Executive that are used
for business purposes relating to the Company or any Affiliate. The Executive
shall not transfer any Company or Affiliate information to any personal computer
or other electronic device that is not otherwise used for any business purpose
relating to the Company. Upon the termination of the Executive's employment with
the Company for any reason, the Executive's authorization to access and
permission to use the Company's and any Affiliate's computer systems, networks
and equipment, and any Company and Affiliate information contained therein,
shall cease.
(c)Non-Competition and Non-Solicitation. The Parties have jointly reviewed the
operations of the Company and have agreed that the primary service area of the
Company's lending and deposit taking functions in which the Executive will
actively participate extends separately to an area that encompasses a
twenty-five (25)-mile radius from each banking or other office location of the
Company and its Affiliates where Executive has provided material services to the
Company during the twelve (12)-month period immediately preceding the
Termination Date (collectively, the “Restrictive Area”). Therefore, as an
essential ingredient of and in consideration of this Agreement and the
Executive's employment with the Company and any Affiliate, the Executive shall
not, during the Executive's employment with the Company and any Affiliate and
for a period of twelve (12) months immediately following the termination of the
Executive's employment for any reason (the “Restrictive Period”), whether such
termination occurs during the Term or thereafter, shall not directly or
indirectly do any of the following (all of which are collectively referred to in
this Agreement as the “Restrictive Covenant”):
(i)Engage or invest in, own, manage, operate, finance, control, participate in
the ownership, management, operation or control of, be employed by, associated
with or in any manner connected with, serve as a director, officer or consultant
to, lend the Executive's name or any similar name to, lend the Executive's
credit to or render services or advice to, in each case in the capacity that the
Executive provided services to the Company or any Affiliate, any person, firm,
partnership, corporation or trust that owns, operates or is in the process of
forming a Financial Institution with an office located, or to be located at an
address identified in a filing with any regulatory authority, within the
Restrictive Area; provided, however, that the ownership by the Executive of
shares of the capital stock of any Financial Institution, which shares are
listed on a securities exchange or quoted on the National Association of
Securities Dealers Automated Quotation System and which do not represent more
than five (5) percent (5%) of the institution's outstanding capital stock, shall
not violate any terms of this Agreement;

5

--------------------------------------------------------------------------------



(ii)Either for the Executive or any Financial Institution: (A) induce or attempt
to induce any employee of the Company or any of its Affiliates with whom the
Executive had significant contact to leave the employ of the Company or any of
its Affiliates; (B) in any way interfere with the relationship between the
Company or any of its Affiliates and any employee of the Company or any of its
Affiliates with whom the Executive had significant contact; or (C) induce or
attempt to induce any customer, supplier, licensee or business relation of the
Company or any of its Affiliates with whom the Executive had significant contact
to cease doing business with the Company or any of its Affiliates or in any way
interfere with the relationship between the Company or any of its Affiliates and
their respective customers, suppliers, licensees or business relations with whom
the Executive had significant contact;
(iii)Either for the Executive or any Financial Institution, solicit the business
of any person or entity known to the Executive to be a customer of the Company
or any of its Affiliates, where the Executive had significant contact with such
person or entity, with respect to products, activities or services that compete
in whole or in part with the products, activities or services of the Company or
any of its Affiliates; or
(iv)Serve as the agent, broker or representative of, or otherwise assist, any
person or entity in obtaining services or products from any Financial
Institution within the Restrictive Area, with respect to products, activities or
services that the Executive devoted time to on behalf of the Company or any of
its Affiliates and that compete in whole or in part with the products,
activities or services of the Company or any of its Affiliates.
(d)Works Made for Hire Provisions. The Parties acknowledge that all work
performed by the Executive for the Company or any of its Affiliates shall be
deemed a “work made for hire.” The Company shall at all times own and have
exclusive right, title and interest in and to all Confidential Information and
Inventions, and the Company shall retain the exclusive right to license, sell,
transfer and otherwise use and dispose of the same. Any and all enhancements of
the technology of the Company or any of its Affiliates that are developed by the
Executive shall be the exclusive property of the Company. The Executive hereby
assigns to the Company any right, title and interest in and to all Inventions
that the Executive may have, by law or equity, without additional consideration
of any kind whatsoever from the Company or any of its Affiliates. The Executive
shall execute and deliver any instruments or documents and do all other things
(including the giving of testimony) requested by the Company (both during and
after the termination of the Executive's employment with the Company) in order
to vest more fully in the Company or any of its Affiliates all ownership rights
in the Inventions (including obtaining patent, copyright or trademark protection
therefore in the United States and/or foreign countries).
(e)Remedies for Breach of Restrictive Covenant. The Executive has reviewed the
provisions of this Agreement with legal counsel, or has been given adequate
opportunity to seek such counsel, and the Executive acknowledges that the
covenants contained in this Section 6 are reasonable with respect to their
duration, geographical area and scope. The Executive further acknowledges that
the restrictions contained in this Section 6 are reasonable and necessary for
the protection of the legitimate business interests of the Company, that they
create no undue hardships, that any violation of these restrictions would cause
substantial injury to the Company and such interests, and that such restrictions
were a material inducement to the Company

6

--------------------------------------------------------------------------------



to enter into this Agreement. In the event of any violation or threatened
violation of these restrictions, the Company, in addition to and not in
limitation of, any other rights, remedies or damages available to the Company
under this Agreement or otherwise at law or in equity, shall be entitled to
preliminary and permanent injunctive relief to prevent or restrain any such
violation by the Executive and any and all persons directly or indirectly acting
for or with the Executive, as the case may be. If the Executive violates the
Restrictive Covenant and the Company brings legal action for injunctive or other
relief, the Company shall not, as a result of the time involved in obtaining
such relief, be deprived of the benefit of the full period of the Restrictive
Covenant. Accordingly, the Restrictive Covenant shall be deemed to have the
duration specified herein computed from the date the relief is granted but
reduced by the time between the period when the Restrictive Period began to run
and the date of the first violation of the Restrictive Covenant by the
Executive.
(f)Other Agreements. In the event of the existence of another agreement between
the Parties that (i) is in effect during the Restrictive Period, and (ii)
contains restrictive covenants that conflict with any of the provisions of this
Section 6, then the more restrictive of such provisions from the two (2)
agreements shall control for the period during which both agreements would
otherwise be in effect.
7.Notices. Notices and all other communications under this Agreement shall be in
writing and shall be deemed given when mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
If to the Company:
MidWestOne Financial Group, Inc.
Attention: MidWestOne Bank Senior Vice President and Director of Human Resources
102 South Clinton Street
Iowa City, Iowa 52240
If to the Executive: the Executive's address on file with the Company
or to such other address as either Party may furnish to the other in writing,
except that notices of changes of address shall be effective only upon receipt.
8.Applicable Law. All questions concerning the construction, validity and
interpretation of this Agreement and the performance of the obligations imposed
by this Agreement shall be governed by the internal laws of the State of Iowa
applicable to agreements made and wholly to be performed in such state without
regard to conflicts of law provisions of any jurisdiction, and any court action
commenced to enforce this Agreement shall have as its sole and exclusive venue
the County of Johnson, Iowa.
9.Entire Agreement. This Agreement constitutes the entire agreement between the
Parties concerning the subject matter hereof, and supersedes all prior
negotiations, undertakings, agreements and arrangements with respect thereto,
whether written or oral. If a court of competent jurisdiction determines that
any provision of this Agreement is invalid or unenforceable, then the invalidity
or unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement and all other provisions
shall remain in full force and effect. The various covenants and provisions of
this Agreement are intended to be severable and to constitute

7

--------------------------------------------------------------------------------



independent and distinct binding obligations. Without limiting the generality of
the foregoing, if the scope of any covenant contained in this Agreement is too
broad to permit enforcement to its full extent, such covenant shall be enforced
to the maximum extent permitted by law, and such scope may be judicially
modified accordingly.
10.Withholding of Taxes. The Company may withhold from any benefits payable
under this Agreement all federal, state, city and other taxes as may be required
pursuant to any law, governmental regulation or ruling.
11.Not an Employment Agreement. Nothing in this Agreement shall give the
Executive any rights (or impose any obligations) to continued employment by the
Company or any Affiliate, nor shall it give the Company any rights (or impose
any obligations) for the continued performance of duties by the Executive for
the Company or any Affiliate.
12.No Assignment. The Executive's rights to receive benefits under this
Agreement shall not be assignable or transferable whether by pledge, creation of
a security interest or otherwise, other than a transfer by will or by the laws
of descent or distribution. In the event of any attempted assignment or transfer
contrary to this Section 12, the Company shall have no liability to pay any
amount so attempted to be assigned or transferred. This Agreement shall inure to
the benefit of and be enforceable by the Executive's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
13.Successors. This Agreement shall be binding upon and inure to the benefit of
the Company, its successors and assigns. The Company shall not effect the sale
or other disposition of all or substantially all of its assets unless either (a)
the person or entity acquiring the assets, or a substantial portion of the
assets, expressly assumes by an instrument in writing all duties and obligations
of the Company under this Agreement, or (b) the Company provides, through the
establishment of a separate reserve, for the payment in full of all amounts that
are or may reasonably be expected to become payable to the Executive under this
Agreement.
14.Legal Fees. All reasonable legal fees and related expenses (including the
costs of experts, evidence and counsel) paid or incurred by the Executive
pursuant to any dispute or question of interpretation relating to this Agreement
shall be paid or reimbursed by the Company if the Executive is successful on the
merits pursuant to a legal judgment or arbitration.
15.Amendment. This Agreement may not be amended or modified except by written
agreement signed by the Parties.
16.Code Section 409A.
(a)To the extent any provision of this Agreement or action by the Company would
subject the Executive to liability for interest or additional taxes under Code
Section 409A, it shall be deemed null and void, to the extent permitted by law
and deemed advisable by the Company. It is intended that this Agreement will
comply with Code Section 409A, and this Agreement shall be administered
accordingly and interpreted and construed on a basis consistent with such
intent. Notwithstanding any provision of this Agreement to the contrary, no
termination or similar payments or benefits shall be payable hereunder on
account of the Executive's termination of employment unless such termination
constitutes a “separation from service” within the meaning

8

--------------------------------------------------------------------------------



of Code Section 409A. For purposes of Code Section 409A, all installment
payments of deferred compensation made hereunder, or pursuant to another plan or
arrangement, shall be deemed to be separate payments. To the extent any
reimbursements or in-kind benefit payments under this Agreement are subject to
Code Section 409A, such reimbursements and in-kind benefit payments shall be
made in accordance with Treasury Regulation Section 1.409A-3(i)(1)(iv). This
Agreement may be amended to the extent necessary (including retroactively) by
the Company to avoid the application of taxes or interest under Code Section
409A, while maintaining to the maximum extent practicable the original intent of
this Agreement. This Section 16 shall not be construed as a guarantee of any
particular tax effect for the Executive's benefits under this Agreement and the
Company does not guarantee that any such benefits will satisfy the provisions of
Code Section 409A or any other provision of the Code.
(b)Notwithstanding any provision of this Agreement to the contrary, if the
Executive is determined to be a Specified Employee as of the Termination Date,
then, to the extent required pursuant to Code Section 409A, payments due under
this Agreement that are deemed to be deferred compensation shall be subject to a
six (6)-month delay following the Termination Date; and all delayed payments
shall be accumulated and paid in a lump-sum payment as of the first day of the
seventh month following the Termination Date (or, if earlier, as of the
Executive's death), with all such delayed payments being credited with interest
(compounded monthly) for this period of delay equal to the prime rate in effect
on the first day of such six (6)-month period. Any portion of the benefits
hereunder that were not otherwise due to be paid during the six (6)-month period
following the Termination Date shall be paid to the Executive in accordance with
the payment schedule established herein.
17.Deferral of Nondeductible Compensation. If the Executive's aggregate
compensation (including benefits that are deemed remuneration for purposes of
Code Section 162(m)) from the Company and the Affiliates for any calendar year
exceeds the maximum amount of compensation deductible by the Company or any
Affiliate in any calendar year under Code Section 162(m) (for purposes of this
paragraph, the “maximum allowable amount”), then any such amount in excess of
the maximum allowable amount shall be mandatorily deferred with interest thereon
at four percent (4%) per annum to a calendar year such that the amount to be
paid to the Executive in such calendar year, including deferred amounts and
interest thereon, does not exceed the maximum allowable amount. Subject to the
foregoing, deferred amounts, including interest thereon, shall be payable at the
earliest time permissible, in accordance with Code Section 409A.
18.Construction. In this Agreement, unless otherwise stated, the following uses
apply: (a) references to a statute shall refer to the statute and any amendments
and any successor statutes, and to all regulations promulgated under or
implementing the statute, as amended, or its successors, as in effect at the
relevant time; (b) in computing periods from a specified date to a later
specified date, the words “from” and “commencing on” (and the like) mean “from
and including, “ and the words “to,” “until” and “ending on” (and the like) mean
“to, but excluding”; (c) references to a governmental or quasi-governmental
agency, authority or instrumentality shall also refer to a regulatory body that
succeeds to the functions of the agency, authority or instrumentality;
(d) indications of time of day shall be based upon the time applicable to the
location of the principal headquarters of the Company; (e) the words “include,”
“includes” and “including” means “include, without limitation,” “includes,
without limitation” and “including, without limitation,” respectively;

9

--------------------------------------------------------------------------------



(f) all references to preambles, recitals, sections and exhibits are to
preambles, recitals, sections and exhibits in or to this Agreement unless
otherwise specified; (g) the words “hereof,” “herein,” “hereto,” “hereby,”
“hereunder,” and other words of similar import refer to this Agreement as a
whole (including exhibits); (h) any reference to a document or set of documents,
and the rights and obligations of the parties under any such documents, means
such document or documents as amended from time to time, and any and all
modifications, extensions, renewals, substitutions or replacements thereof;
(i) all words used shall be construed to be of such gender or number as the
circumstances and context require; (j) the captions and headings of preambles,
recitals, sections and exhibits appearing in or attached to this Agreement have
been inserted solely for convenience of reference and shall not be considered a
part of this Agreement, nor shall any of them affect the meaning or
interpretation of this Agreement or any of its provisions; and (k) all
accounting terms not specifically defined herein shall be construed in
accordance with GAAP.
19.Definitions. As used throughout this Agreement, the terms defined in this
Section 19 have the meanings given below.
(a)“Affiliate” means each company, corporation, partnership, Financial
Institution or other entity that, directly or indirectly, is controlled by,
controls, or is under common control with, the Company, where “control” means
(i) the ownership of fifty-one percent (51%) or more of the Voting Securities or
other voting or equity interests of any corporation, partnership, joint venture
or other business entity or (ii) the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
corporation, partnership, joint venture or other business entity.
(b)“Agreement” means this Change of Control Agreement, made and entered into as
of the Effective Date, by and between the Parties.
(c)“Base Compensation” means the amount equal to the sum of (i) the greater of
Executive's then-current annual salary or the Executive's annual salary as of
the date one (1) day prior to the Change of Control and (ii) the amount of the
annual performance bonus paid (or payable) to Executive for the most recently
completed fiscal year of the Company.
(d)“Board” means the Board of Directors of the Company.
(e)“Change of Control” means:
(i)the consummation of the acquisition by any “person” (as such term is defined
in Section 13(d) or 14(d) of the Securities Exchange Act of 1934) of “beneficial
ownership” (within the meaning of Rule 13d-3 promulgated under such Act) of
fifty percent (50%) or more of the combined voting power of the then outstanding
Voting Securities of the Company;
(ii)the individuals who, as of the Effective Date, are members of the Board
cease for any reason to constitute a majority of the Board, unless the election,
or nomination for election by the shareholders, of any new director was approved
by a vote of a majority of the Board, and such new director shall, for purposes
of this Agreement, be considered as a member of the Board; or

10

--------------------------------------------------------------------------------



(iii)the consummation by the Company of: (A) a merger or consolidation if the
shareholders immediately before such merger or consolidation do not, as a result
of such merger or consolidation, own, directly or indirectly, more than fifty
percent (50%) of the combined voting power of the then outstanding Voting
Securities of the entity resulting from such merger or consolidation in
substantially the same proportion as their ownership of the combined voting
power of the Voting Securities of the Company outstanding immediately before
such merger or consolidation; or (B) a complete liquidation or dissolution or an
agreement for the sale or other disposition of all or substantially all of the
assets of the Company.
Notwithstanding any provision in this definition to the contrary, a Change of
Control shall not be deemed to occur solely because fifty percent (50%) or more
of the combined voting power of the then outstanding securities of the Company
are acquired by (A) a trustee or other fiduciary holding securities under one
(1) or more employee benefit plans maintained for employees of the Company or an
Affiliate or (B) any corporation that, immediately prior to such acquisition, is
owned directly or indirectly by the shareholders in the same proportion as their
ownership of stock immediately prior to such acquisition.
Further notwithstanding any provision in this definition to the contrary, in the
event that any amount or benefit under this Agreement constitutes deferred
compensation and the settlement of or distribution of such amount or benefit is
to be triggered by a Change of Control, then such settlement or distribution
shall be subject to the event constituting the Change of Control also
constituting a “change in control event” under Code Section 409A.
(f)“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985.
(g)“Code” means the Internal Revenue Code of 1986.
(h)“Company” means MidWestOne Financial Group, Inc.
(i)“Confidential Information” has the meaning set forth in Section 6(a).
(j)“Covered Period” means the period beginning six (6) months prior to a Change
of Control and ending twelve (12) months after the Change of Control.
(k)“Effective Date” means January 1, 2013.
(l)“Excess Parachute Payment” has the meaning set forth in Code Section 280G.
(m)“Executive” means James M. Cantrell.
(n)“Financial Institution” means a bank, savings bank, savings and loan
association, credit union or similar financial institution.

11

--------------------------------------------------------------------------------



(o)“Good Reason” means the occurrence of any one (1) of the following events,
unless the Executive agrees in writing that such event shall not constitute Good
Reason:
(i)an adverse change in the nature, scope or status of the Executive's position,
authorities or duties from those in effect immediately prior to the Covered
Period;
(ii)a reduction in the Executive's annual salary or bonus opportunity, or a
material reduction in the Executive's aggregate benefits or other compensation
plans in effect immediately prior to the Covered Period;
(iii)a relocation of the Executive's primary place of employment of more than
twenty-five (25) miles from the Executive's primary place of employment
immediately prior to the Covered Period or a requirement that the Executive
engage in travel that is materially greater than immediately prior to the
Covered Period;
(iv)failure by an acquirer to assume this Agreement at the time of the Change of
Control; or
(v)a material breach by the Company of this Agreement.
Notwithstanding any provision in this definition to the contrary, prior to the
Executive's Termination for Good Reason, the Executive must give the Company
written notice of the existence of any condition set forth in clause (i) - (v)
immediately above within ninety (90) days of its initial existence and the
Company shall have thirty (30) days from the date of such notice in which to
cure the condition giving rise to Good Reason, if curable. If, during such
thirty (30)-day period, the Company cures the condition giving rise to Good
Reason, the condition shall not constitute Good Reason. Further notwithstanding
any provision in this definition to the contrary, in order to constitute a
Termination for Good Reason, such Termination must occur within twenty-four (24)
months of the initial existence of the applicable condition.
(p)“Independent Advisor” means an independent, nationally recognized accounting
firm approved by the Parties, where such approval shall not be unreasonably
withheld by either Party.
(q)“Inventions” means all systems, procedures, techniques, manuals, databases,
plans, lists, inventions, trade secrets, copyrights, patents, trademarks,
discoveries, innovations, concepts, ideas and software conceived, compiled or
developed by the Executive in the course of the Executive's employment with the
Company or any of its Affiliates and/or comprised, in whole or part, of
Confidential Information. Notwithstanding the foregoing sentence, Inventions
shall not include: (i) any inventions independently developed by the Executive
and not derived, in whole or part, from any Confidential Information or (ii) any
invention made by the Executive prior to the Executive's exposure to any
Confidential Information.
(r)“Parties” means the Company and the Executive.

12

--------------------------------------------------------------------------------



(s)“Release” means a general release and waiver substantially in the form
attached hereto as Exhibit A.
(t)“Restrictive Area” has the meaning set forth in Section 6(c).
(u)“Restrictive Covenant” has the meaning set forth in Section 6(c).
(v)“Restrictive Period” has the meaning set forth in Section 6(c).
(w)“Severance Amount” means an amount equal to one hundred twenty-five percent
(125%) of the Executive's Base Compensation.
(x)“Specified Employee” means any person who is a “key employee” (as defined in
Code Section 416(i) without regard to paragraph (5) thereof), as determined by
the Company based upon the twelve (12)-month period ending on each December 31st
(such twelve (12)-month period is referred to below as the “identification
period”). If the Executive is determined to be a key employee, the Executive
shall be treated as a Specified Employee for purposes of this Agreement during
the twelve (12)-month period that begins on the April 1 following the close of
the identification period. For purposes of determining whether the Executive is
a key employee, “compensation” means Executive's W-2 compensation as reported by
the Company for a particular calendar year.
(y)“Term” has the meaning set forth in Section 1.
(z)“Termination” means termination of the Executive's employment with the
Company and all of its Affiliates during the Term either:
(i)by the Company, other than a Termination for Cause or a termination as a
result of the Executive's death or disability; or
(ii)by the Executive for Good Reason.
(aa)“Termination Date” means the date of termination of the Executive's
employment with the Company and all of its Affiliates.
(bb)    “Termination for Cause” means only a termination by the Company as a
result of:
(i)the Executive's willful and continuing failure, that is not remedied within
twenty (20) days after receipt of written notice of such failure from the
Company, to perform the Executive's duties to the Company or an Affiliate;
(ii)the Executive's conviction of, or pleading of nolo contendre to, a crime of
embezzlement or fraud or a felony under the laws of the United States or any
state thereof;
(iii)the Executive's breach of fiduciary responsibility; or

13

--------------------------------------------------------------------------------



(iv)an act of dishonesty by the Executive which is materially injurious to the
Company.
Any determination of Cause under this Agreement shall be made by resolution
adopted by a vote of the Board at a meeting called and held for that purpose.
The Executive shall be provided with reasonable notice of such meeting and shall
be given the opportunity to be heard, with the presence of counsel, prior to the
vote being taken by the Board.
(cc)    “Total Payments” has the meaning set forth in Section 5(a).
(dd)    “Voting Securities” means any securities which ordinarily possess the
power to vote in the election of directors without the happening of any
precondition or contingency.
20.Survival. If the Company elects not to extend the Term of this Agreement
pursuant to Section 1, the provisions of Section 6 shall not survive the
termination of this Agreement. In the case of any other termination of this
Agreement, the provisions of Section 6 shall survive the termination of this
Agreement.


(remainder of page intentionally left blank)

14

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.
MIDWESTONE FINANCIAL GROUP, INC.
James M. Cantrell, Senior Vice President & Chief Risk Officer

By:
/s/ CHARLES N. FUNK
 
JAMES M. CANTRELL
 
 
 
(Signature)



Name:
Charles N. Funk
 
 
 
 
 
(Address)



Its:
President & Chief Executive Officer
 
 
 
 
 
(Address)




15

--------------------------------------------------------------------------------



EXHIBIT A
General Release and Waiver
This General Release and Waiver (this “Release”) is made and entered into as of
_________________________ (the “Release Date”), by and between MidWestOne
Financial Group, Inc. (“Employer”) and _________________________ (“Executive,”
and together with Employer, the “Parties”). In consideration of the mutual
covenants hereinafter set forth, the Parties hereby agree as follows:
1.    Separation. Executive's employment with Employer shall end effective
_________________________.
2.    Payment and Benefits. In consideration of the promises made in this
Release, Employer has agreed to pay Executive the benefits as provided in that
certain change of control agreement made and entered into as of
_________________________, by and between the Parties (the “Change of Control
Agreement”). Executive understands and acknowledges that the benefits described
in this Section 2 constitute benefits in excess of those to which Executive
would be entitled without entering into this Release. Executive acknowledges
that such benefits are being provided by Employer as consideration for Executive
entering into this Release, including the release of claims and waiver of rights
provided in Section 3 of this Release.
3.    Release of Claims and Waiver of Rights. Executive, on Executive's own
behalf and that of Executive's heirs, executors, attorneys, administrators,
successors and assigns, fully releases and discharges Employer, its
predecessors, successors, subsidiaries, affiliates and assigns, and its and
their directors, officers, trustees, employees, and agents, in their individual
and official capacities, and the current and former trustees and administrators
of any retirement or other benefit plan applicable to the employees or former
employees of Employer, in their individual and official capacities (the
“Released Parties”), from any and all liability, claims, demands and actions
through the Release Date, including liability, claims, demands and actions
arising under Employer's policies and procedures, whether formal or informal;
the United States or State of Iowa Constitutions; the Civil Rights Act of 1964;
the Civil Rights Act of 1991; the Iowa Civil Rights Act; the Employee Retirement
Income Security Act of 1974; the Age Discrimination in Employment Act; Executive
Order 11246; and any other federal, state or local statute, ordinance or
regulation with respect to employment, and in addition thereto, from any other
liability, claims, demands and actions with respect to Executive's employment
with Employer or other association with Employer through the Release Date,
including the termination of Executive's employment with Employer, any right of
payment for disability or any other statutory or contractual right of payment or
any claim for relief on the basis of any alleged tort or breach of contract
under the common law of the State of Iowa or any other state, including
defamation, intentional or negligent infliction of emotional distress, breach of
the covenant of good faith and fair dealing, promissory estoppel, and
negligence. Executive represents that Executive has not assigned or filed any
claim, demand, action or charge against the Released Parties. Executive further
acknowledges that Executive is aware that statutes exist that render null and
void releases and discharges of any claims, rights, demands, liabilities,
actions and

16

--------------------------------------------------------------------------------



causes of action that are unknown to the releasing or discharging party at the
time of execution of the release and discharge. Executive hereby expressly
waives, surrenders and agrees to forego any protection to which Executive would
otherwise be entitled by virtue of the existence of any such statute in any
jurisdiction, including the State of Iowa.
4.    Covenant Not to Sue. Executive shall not bring, file, charge, claim, sue
or cause, assist, or permit to be brought, filed, charged or claimed any action,
cause of action, or proceeding regarding or in any way related to any of the
claims described in Section 3 of this Release; Executive's release of claims and
waiver of rights provided in Section 3 of this Release is, shall constitute and
may be pleaded as, a bar to any such claim, action, cause of action or
proceeding. If any government agency or court assumes jurisdiction of any
charge, complaint or cause of action covered by this Release, Executive shall
not seek and shall not accept any personal equitable or monetary relief in
connection with any investigation, civil action, suit or legal proceeding.
5.    Mutual Non-Disparagement. At all times following the signing of this
Release, neither Party shall engage in any vilification of the other, and each
Party shall refrain from making any false, negative, critical or disparaging
statements, implied or expressed, concerning the other, including management
style, methods of doing business, the quality of products and services, role in
the community, or treatment of employees. Executive acknowledges that the only
persons whose statements may be attributed to Employer for purposes of this
covenant not to make disparaging statements shall be each member of the Board of
Directors of Employer and the CEO of Employer. The Parties shall do nothing that
would damage the other's business reputation or good will.
6.    Representations by Executive. Executive warrants that Executive is legally
competent to execute this Release and that Executive has not relied on any
statements or explanations made by Employer or its attorneys. Moreover,
Executive acknowledges that Executive has been afforded the opportunity to be
advised by legal counsel regarding the terms of this Release, including the
release of all claims and waiver of rights set forth in Section 3 of this
Release. Executive acknowledges that Executive has been offered
_________________________ days to consider this Release. After being so advised,
and without coercion of any kind, Executive freely, knowingly and voluntarily
enters into this Release. Executive further acknowledges that Executive may
revoke this Release within seven (7) days after Executive has signed this
Release and further understands that this Release shall not become effective or
enforceable until seven (7) days after Executive has signed this Release, as
evidenced by the date set forth below Executive's signature on this Release. Any
revocation of this Release by Executive must be in writing and addressed to the
principal headquarters of Employer, attention: _________________________. If
sent by mail, any revocation must be postmarked within the seven (7)-day period
and sent by certified mail, return receipt requested. In addition, Executive
represents that Executive has returned all property of Employer that is in
Executive's possession, custody or control, including all documents, records and
tangible property that are not publicly available and reflect, refer or relate
to Employer or Employer's business affairs, operations or customers, and all
copies of the foregoing.
7.    No Admissions. Employer denies that it or any of its employees or agents
have taken any improper action against Executive. This Release shall not be
admissible in any proceeding as evidence of improper action by Employer or any
of its employees or agents.

17

--------------------------------------------------------------------------------



8.    Non-Waiver. Employer's waiver of a breach of this Release by Executive
shall not be construed or operate as a waiver of any subsequent breach by
Executive of the same or of any other provision of this Release.
9.    Restrictive Covenants. Executive shall abide by the terms set forth in
Section 6 of the Change of Control Agreement (entitled “Restrictive Covenants”).
10.    Construction. The terms set forth in Sections 7 through 18 of the Change
of Control Agreement shall apply to this Release, provided that the word
“Release” shall take the place of the word “Agreement” in such Sections, where
applicable.
IN WITNESS WHEREOF, the Parties have executed this Release as of dates set forth
below their respective signatures below.
MIDWESTONE FINANCIAL GROUP, INC.        EXECUTIVE
By:
 
 
 
 
Charles N. Funk
 
James M. Cantrell
 
President & CEO
 
 

 
Date:
 
 
Date:


 
 
 
 
 






18